NEWS RELEASE Contact: Investor Relations (206) 298-2909 EMERITUS ANNOUNCES OPERATING RESULTS FOR SECOND QUARTER 2009 SEATTLE, WA, (August 6, 2009) - Emeritus Corporation (NYSE: ESC), a national provider of assisted living and Alzheimer’s and related dementia care services to senior citizens, today announced its second quarter 2009 results. Second Quarter 2009 Operating Highlights · Same store occupancy increased 120 basis points from the second quarter 2008, and increased 50 basis points sequentially; · Total revenues increased 18.5% to $219.1 million from the second quarter 2008; · Operating margins improved to 36.4% from 35.8% in the second quarter 2008; · Operating income from continuing operations improved by $16.4 million from the second quarter 2008, and · Cash flow from operations (CFFO) per share increased 100.0% to $0.34 from the second quarter 2008. Our net loss for the second quarter was $7.1 million compared to a net loss of $25.2 million in the prior year quarter, an improvement of $18.1 million. Total revenue for the second quarter of 2009 increased 18.5% to $219.1 million compared to $184.9 million in the prior year quarter.The average revenue per occupied unit on a total consolidated basis was approximately $3,650 for the second quarter of 2009, compared to $3,382 in the prior year quarter.Total occupancy increased to 86.6% compared to 86.2% in the first quarter of 2009 and 86.5% in the prior year second quarter.Month-end occupancy on June 30, 2009 was 88.2%, compared to 87.8% on March 31, 2009. Same
